Citation Nr: 0301968	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-06 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
dental injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
found no new and material evidence had been submitted with 
which to reopen the veteran's claim for service connection 
for a dental injury.  He responded with a timely Notice of 
Disagreement, initiating this appeal.  

The veteran requested a personal hearing before a member of 
the Board seated at the RO, and such a hearing was scheduled 
for December 2002; however, the veteran failed to report for 
his scheduled hearing.  As he has offered no explanation for 
his absence, his appeal will be considered as if his hearing 
requested had been withdrawn.  38 C.F.R. § 20.704 (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  In a September 1982 decision, the Board denied the 
veteran's claim for service connection for a dental injury 
and so informed the veteran by letter that same month.  

3.  The evidence submitted since the 1982 denial in support 
of the veteran's claim for service connection for a dental 
injury does not bear directly and substantially upon the 
specific matter under consideration and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of that claim.  


CONCLUSIONS OF LAW

1.  The September 1982 Board decision which denied the 
veteran service connection for a dental injury is final, and 
may only be reopened upon the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2002).  

2.  Evidence submitted since the Board's 1982 decision is not 
new and material with respect to the claim for service 
connection for a dental injury, and the claim for that 
benefit may not be reopened.  38 U.S.C.A. §§ 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 2002 
Statement of the Case and the January 2002 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
received medical care at VA outpatient medical clinics in 
Decatur, Georgia, and such records have been obtained.  As 
the veteran has not identified any private medical records 
relevant to his claim, no such records have been obtained.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  For these reasons, the VA's obligations under 
the VCAA have been satisfied in this case, and the Board may 
proceed to address the merits of the veteran's claim.  

The veteran seeks to reopen his claim for service connection 
for a dental injury.  In a September 1982 Board decision, the 
veteran was denied service connection for a dental condition.  
The Board found that while the veteran underwent dental 
treatment during service, this care was routine and not 
required by any dental injury.  Upon proper notification of 
its decision to the veteran, the Board's decision is final.  
38 U.S.C.A. § 7104 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For claims received prior to August 29, 
2001, as is the case here, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  (For claims filed on and after August 29, 
2001, new and material evidence is defined as set out at 66 
Fed. Reg. 45620, 45630 (August 29, 2001) and codified at 
38 C.F.R. § 3.156.  Since the matters currently before the 
Board were initiated in June 2001, however, the pre-August 
29, 2001 definition of new and material evidence must be 
used.)  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992); see also Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

In February 2002, the veteran filed an application to reopen 
his claim for service connection for a dental injury.  In 
support thereof, he submitted numerous VA medical treatment 
records for the periods from 1983-1998, an undated statement 
from a fellow soldier received by the VA in May 2002, and his 
own contentions.  For the reasons to be discussed below, the 
veteran has not submitted new and material evidence, and his 
claim for service connection for a dental injury cannot be 
reopened.  

Considering first the veteran's VA medical treatment records, 
these records are essentially negative for any evidence of a 
dental disability.  For this reason, this evidence is not 
material; that is, it has no direct and substantial bearing 
upon the specific matter under consideration.  

Considering next the written statement by the veteran's 
fellow soldier, this statement indicates the veteran was 
struck in the mouth by another serviceman in 1971.  However, 
even assuming the complete veracity of this statement, it 
does not indicate the presence of any in-service dental 
injury.  At the time of the 1982 Board denial, the veteran 
was noted to have been involved in an April 1971 "episode" 
which resulted only in a laceration of the right lip, based 
on contemporaneous in-service clinical evaluation.  No loose 
teeth or other dental injuries were noted at that time, 
despite the veteran's assertions to the contrary.  Because 
this fellow serviceman's statement serves only to reaffirm an 
in-service incident already acknowledged by the VA, and fails 
to offer any actual evidence of an in-service dental injury, 
it is cumulative and redundant of the evidence of record at 
the time of the last prior final denial.  

Finally, the Board must consider the veteran's own 
assertions.  He has asserted that the blow to the mouth which 
he received in 1971 during military service resulted in 
permanent dental injury, and therefore service connection is 
warranted.  However, lay assertions regarding issues 
requiring medical expertise, such as medical diagnosis, 
etiology, and causation, do not constitute new and material 
evidence.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Additionally, these same assertions were considered and 
rejected by the VA at the time of the prior denial.  
Therefore, his assertions alone are insufficient to reopen 
the veteran's claim.  

In conclusion, the veteran has not submitted any new and 
material evidence that may be used to reopen his claim for 
service connection for a dental injury.  In the absence of 
any new and material evidence, his application to reopen must 
be denied.  


ORDER

Having submitted no new and material evidence, the veteran's 
application to reopen his claim for service connection for a 
dental injury is denied.  




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

